January 10, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments filed 01/03/2022, with respect to 1-3, 5-13, and 15, have been fully considered.  However, upon further consideration of the prior art of record, the finality of the Final Rejection mailed 10/13/2021 has been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SICHERMAN (U.S. Patent No. 3,035,671) in view of Peraza (U.S. Patent No. 8,393,684 B2).

    PNG
    media_image1.png
    221
    324
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    424
    media_image2.png
    Greyscale

As for Claim 1, SICHERMAN teaches the structure substantially as claimed including a modular seating system, the modular seating system including a plurality of panels 44,45,46,47 forming an outer surface of the article of furniture, and a plurality of struts 51,52,53 for securing the panels in place; the struts each having an elongated member which is configured for securement to at least two adjacent panels which are oriented nonplanar with one another; and wherein the adjacent panels are secured to the respective struts with removable fasteners, and an 

    PNG
    media_image3.png
    373
    421
    media_image3.png
    Greyscale

However, Peraza teaches a similar structure that teaches the concept of including a bottom frame (see annotated Fig. 1 above).  It would have been obvious and well within the level of ordinary skill in the art to modify the structure, as taught by SICHERMAN, to include a bottom frame having an outer periphery which can be securable to at least some of the panels, the bottom frame being configured for placement on a floor surface, as taught by Peraza, since it would provide sturdiness to the structure and make it stronger in supporting a load.  Also, it would have been obvious to have a plurality of the structures disclosed by SICHERMAN or Peraza, since multiple structure could be situated adjacent to one another, whether side by side or opposite one another to increase the surface area of the seating system or to increase the number 
As for claim 2, SICHERMAN teaches that at least two adjacent panels are oriented substantially perpendicular to one another.
As for claim 3, SICHERMAN teaches that at least three adjacent panels are each oriented substantially perpendicular to one another.
As for claim 5, SICHERMAN teaches that the bottom frame is rectangular in shape.
As for claim 12, SICHERMAN teaches that a first one of the panels is oriented in a first substantially horizontal plane, and a second one of the panels is oriented in a second 15 of 178/24/20MIC-103-U Utility Patent Application substantially horizontal plane, the first substantially horizontal plane being distanced from the second substantially horizontal plane.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SICHERMAN (U.S. Patent No. 3,035,671) in view of Peraza (U.S. Patent No. 8,393,684 B2), as applied to claim 1 above, and further in view of Moyer (U.S. Patent No. 5,080,438).


    PNG
    media_image4.png
    154
    193
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    175
    235
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    203
    322
    media_image6.png
    Greyscale

However, Moyer teaches a modular piece of furniture that uses nuts and bolts to fasten panels to a frame structure, wherein the threaded nut is fixedly secured to the panel, the strut includes a hole, and the threaded bolt extends through the hole and is threadingly engaged with the threaded nut. Moyer also teaches that the panels are covered with an upholstery 17 wherein the upholstery of at least one of the panels includes a cushioning 24; wherein the fasteners are disposed behind the upholstery. It would have been obvious and well within the level of ordinary skill in the art to fasten the panels, as taught by SICHERMAN in view of Peraza, with bolts and nuts, such as those taught by Moyer, since bolts and nuts are well-known in construction and assembly of modular furniture because the bolts and nuts would make the article of furniture 
As for claim 11, SICHERMAN in view of Peraza teaches that each of the panels are oriented along a substantially vertical plane or a substantially horizontal plane.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SICHERMAN (U.S. Patent No. 3,035,671) in view of Peraza (U.S. Patent No. 8,393,684 B2), as applied to claim 1 above, and further in view of Nagar (DE 3135869 A1).
SICHERMAN in view of Peraza teaches the structure substantially as claimed but does not teach that at least two of the articles of furniture are shaped differently from one another.

    PNG
    media_image7.png
    287
    528
    media_image7.png
    Greyscale

However, Nagar teaches a modular seating system that has a plurality of adjacent articles of furniture that have at least two articles of furniture that are shaped differently from one another. It would have been obvious and well . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Rodney B White/Primary Examiner, Art Unit 3636